              Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 1 of 10



                  IN THE UNITED STATES DISCTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
JOHN GRAVINESE                      :
7125 Valley Avenue                  :                           CIVIL ACTION
Philadelphia, PA 19128              :
                                    :                           NO.: __________________________
                    Plaintiff,      :
                                    :
      v.                            :
                                    :                           JURY TRIAL DEMANDED
                                    :
PREMIER DENTAL PRODUCTS             :
COMPANY                             :
1710 Romano Drive                   :
Plymouth Meeting, PA 19462          :
                                    :
                    Defendant.      :
____________________________________:

                                       CIVIL ACTION COMPLAINT

         John Gravinese (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Premier Dental Products

Company (hereinafter referred to as “Defendant”) of the Age Discrimination in Employment Act

(“ADEA” – 29 U.S.C. §§ 621 et seq.) and the Pennsylvania Human Relations Act (“PHRA”).1 As

a direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.




1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff is however filing his lawsuit in advance of same
because he was issued his Right to Sue Letter from the EEOC and must initiate his lawsuit within 90 days from receipt
of same. Plaintiff’s PHRA claims however will mirror identically his federal claims under the ADEA.
             Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 2 of 10



                                  JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

        3.       This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein under the ADEA after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within 90 days of receipt of a right-to-sue letter.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual with an address as set forth in the caption.

        8.       Premier Dental Products Company is a manufacturer and distributor of dental and

medical products and supplies with headquarters at the address set forth in the above caption.

Defendant distributes products to national and international markets. Plaintiff was hired through

and worked at Defendant’s above-captioned address.
                                                      2
             Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 3 of 10



        9.       At all relevant times herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                    FACTUAL BACKGROUND

        10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.      Plaintiff is a 70-year-old male.

        12.      Plaintiff worked for Defendant approximately June 1, 2007 before his unlawful

termination (as discussed infra) on May 1, 2020.

        13.      At all times during his employment with Defendant, Plaintiff worked in

Defendant’s warehouse at the above-captioned address.

        14.      Moreover, throughout his employment with Defendant, Plaintiff was a dedicated

and hard-working employee who performed his job extremely well.

        15.      Plaintiff had performed all roles within his department during his employment with

Defendant and he had a very comprehensive knowledge of Defendant’s operations and processes.

Plaintiff was a very versatile employee, had a substantial amount of cross-training and had the

skills and knowledge necessary to perform any role/position within Defendant’s warehouse

effectively and better than many other employees.

        16.      Plaintiff received consistently positive performance evaluations during his entire

period of employment with Defendant. In fact, in his January 2020 performance evaluation,

Plaintiff was given the highest rating of “outstanding” in all areas of his job functions and

performance. Furthermore, on that same review, Plaintiff’s managers noted that Plaintiff’s

institutional knowledge of warehouse processes was an asset to Defendant and that Plaintiff’s

ability to effectively work with all with all departments was beneficial to Defendant’s entire

                                                    3
          Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 4 of 10



operation. That same 2020 evaluation further noted that Plaintiff was a positive influence for other

members of the warehouse and encouraged Plaintiff to continue to share his skill with others in

the warehouse.

       17.       At all relevant times, Plaintiff was primarily supervised by Mark Williams

(Warehouse Manager) and George Robbins (functioning as a lead).

       18.       On average, there were typically 10-12 individuals total in Plaintiff’s department

during his employment with Defendant.

       19.       Due to the COVID-19 pandemic, employees, including Plaintiff, were subject to a

temporary furlough. Plaintiff and others in his department (the Warehouse) ceased working

effective as of March, 2020 (for a temporary closure of facilities).

       20.       On May 1, 2020, Plaintiff was notified by Defendant that he was terminated due to

his position allegedly being eliminated.

       21.       However, Defendant retained/brought back approximately 8 employees who were

substantially younger than him by 10-50 years despite the fact that Plaintiff (1) was a better

performer; (2) more senior (as to longer employment); and (3) even trained people that were

retained (and was trusted to train people overall in the department).

       22.       Moreover, upon information and belief, the work that Plaintiff performed before

his alleged job elimination has not slowed down and is now being performed by younger, less

experienced individuals.

       23.       Plaintiff’s termination was completely discriminatory based on age. For example,

one person was hired from being a casual helper while in college (as of reopening) and younger

people who couldn’t do all aspects of the job in the warehouse were kept (unlike Plaintiff).

       24.       Additionally, Defendant intentionally terminated the 3 oldest people in the

department (ages 63, 65, and 70). Other younger people functionally were used to perform the

                                                 4
          Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 5 of 10



other older (terminated) employees’ roles (who could have been retained as they were long-term,

versatile employees like Plaintiff). No neutral criteria could have been applied for Plaintiff’s

termination other than discriminatory criteria and Plaintiff believes that a primary criterion for his

termination was age.

        25.    Plaintiff was treated disparately with respect to job retention, and termination

contrary to individuals substantially younger than him, and, without having been the subject of

any progressive discipline during his tenure with Defendant and after years of excellent

performance, Plaintiff was terminated over less senior and less experienced , younger employees

that were retained.

        26.    Plaintiff believes and therefore avers the rationale given for his termination was

completely pretextual and that he was really terminated because of his age.



                                          COUNT I
              Violation of the Age Discrimination in Employment Act (“ADEA”)
                                     (Age Discrimination)

        27.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        28.    Throughout his employment with Defendant, Plaintiff was a dedicated and hard-

working employee who performed his job extremely well and received consistently positive

performance evaluations. Moreover, Plaintiff was a very versatile employee, had a substantial

amount of cross-training and had the skills and knowledge necessary to perform any role/position

within Defendant’s Wearhouse effectively and better than many other employees.

        29.    Plaintiff and other older employees were treated disparately with respect to job

retention and termination contrary to individuals substantially younger than him.



                                                  5
          Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 6 of 10



       30.     Following a furlough period, Plaintiff was terminated on or about May 1, 2020 by

Defendant.

       31.     However, substantially younger employees with less seniority and significantly less

experience were retained over Plaintiff.

       32.     Upon information and belief, after Plaintiff was terminated, his work for Defendant

has been performed by much younger, less experienced individuals who do not possess the level

of qualifications and seniority Plaintiff had obtained working with Defendant for over 10 years.

       33.     Therefore, Plaintiff believes and avers his termination was completely pretextual

and that he was really terminated because of his advanced age.

       34.     These actions as aforesaid constitute unlawful age discrimination under the ADEA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to promulgate and adhere to a policy prohibiting discrimination in

the future against any employee(s);

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

                                                  6
            Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 7 of 10



       E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                             By:     _____________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: October 20, 2020




                                                 7
                       Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 8 of 10




                           ============gçÜå=dê~îáåÉëÉ

===================================mêÉãáÉê=aÉåí~ä=mêçÇìÅíë=`çãé~åó




                     NMLOMLOMOM
                              Case 2:20-cv-05219-GJP
                                                 UNITEDDocument   1 Filed
                                                       STATES DISTRICT    10/20/20 Page 9 of 10
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       TNOR=s~ääÉó=^îÉåìÉI=mÜáä~ÇÉäéÜá~I=m^=NVNOU
Address of Plaintiff: ______________________________________________________________________________________________

                       NTNM=oçã~åç=aêáîÉI=mäóãçìíÜ=jÉÉíáåÖI=m^=NVQSO
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           NMLOMLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           NMLOMLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:20-cv-05219-GJP Document 1 Filed 10/20/20 Page 10 of 10
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
    do^sfkbpbI=glek                                                                                         mobjfbo=abkq^i=molar`qp=`ljm^kv

    (b) County of Residence of First Listed Plaintiff                  mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                 jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation             ❒   440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                   ❒   441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       u❒   442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                 ❒   443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^ab^=EOVrp`SONF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^ab^=~åÇ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            NMLOMLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
